Citation Nr: 1549204	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board issued a decision in June 2013 granting an initial rating of 10 percent, but no higher, for the Veteran's bilateral plantar fasciitis.  That part of the Board's decision denying entitlement to an initial rating greater than 10 percent for the Veteran's plantar fasciitis was vacated by the United States Court of Appeals for Veterans Claims (Court) in a March 2014 Order, which endorsed a joint motion for remand and remanded the case for compliance with the instructions in the joint motion.  Specifically, the parties to the joint motion found that the Board erred in not discussing whether separate 10 percent ratings might be warranted under Diagnostic Code 5284, pertaining to other injuries of the foot.  See 38 C.F.R. § 4.71a. 

The Board issued another decision in August 2014, denying the Veteran a rating in excess of 10 percent for his service-connected bilateral plantar fasciitis, and the Veteran appealed this decision to the Court again.  In a February 2015 JMR the Court found that the Board erred in not sufficiently developing evidence of the claim, and remanded the claim back to the Board for appropriate action.  In June 2015 the Board obtained VHA opinion for a specialist's opinion regarding the Veteran's foot condition.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

In June 2015 the Board requested an outside medical opinion with regard to whether the Veteran's bony spurs on his feet constituted deformities to determine whether the Veteran was warranted a higher rating.  A specialist issued this opinion in September 2015, adequately addressing the questions asked.  However, after this opinion was issued in an October 2015 statement the Veteran reported that he has been receiving podiatry treatment at the VA Center in Iowa.  He specifically reported receiving cortisol injections in April 2015 and also reported a pending surgery for his diagnosed "calcified Achilles tendinosis."  

The Board notes that the most recent medical evidence of records prior to the September 2015 specialist opinion was a VA examination in March 2014 and that there are no other treatment records from 2015 associated with the claims file.  A remand is thereby required in order to obtain records from the IOWA VAMC, specifically podiatry treatment records, and associate them with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of outstanding treatment records from the Veteran's specified IOWA VAMC, to specifically include any 2014 or 2015 podiatry treatment records that are not currently associated with the claims folder.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




